Citation Nr: 0945645	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-09 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Appellant is eligible for death benefits 
administered by the Department of Veterans Affairs?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to 
December 1945.  He died in December 2006.  The Appellant is 
the Veteran's daughter.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Appellant was born in 1953.

2.  The Veteran died in December 2006.

3.  The Appellant, the Veteran's adult daughter, is not a 
proper claimant under the statutory and regulatory 
provisions, pertaining to VA death benefits.


CONCLUSION OF LAW

The Appellant is not legally entitled to death benefits 
administered by VA.  38 U.S.C.A. §§ 101(4)(A), 1310, 1318, 
1521, 1542 (West 2002 & Supp. 2009); 38 C.F.R. § 3.57 (2009).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

The statutory and regulatory provisions, pertaining to VA's 
duty to notify and to assist, do not apply to a claim if 
resolution of the claim is based on statutory interpretation 
and the facts are not in dispute.  As the analysis will show, 
the Appellant is not entitled to the benefits sought as a 
matter of law.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts 

The Appellant, the Veteran's daughter, was born in March 
1953.  When the Veteran died in December 2006, the Appellant 
was 53 years old. 

At the time of his death, the Veteran was rated totally 
disabled based on individual unemployability, which had been 
in effect since 1971.

The Appellant does not argue and the record does not show 
that before reaching the age of 18 she was permanently 
incapable of self-support.



Analysis

The Appellant argues that she deserves VA death benefits 
because she had cared for her father for many years after her 
mother died.

Death benefits administered by VA include service connection 
for the cause of the Veteran's death under 38 U.S.C.A. 
§ 1310, dependency and indemnity compensation under 
38 U.S.C.A. § 1318, accrued benefits under 38 U.S.C.A. 
§ 1521, and death pension under 38 U.S.C.A. § 1542.  

Under each statute, only a child of a Veteran is entitled to 
the benefit.  Therefore the Appellant must show that she is 
the Veteran's child.  

For the purpose of VA death benefits, the term "child" is 
defined by statute and regulation as: 

An unmarried person, who is a legitimate child and who 
was a member of the Veteran's household at the time of 
the Veteran's death and who was under the age of 18 
years; or who, before reaching the age of 18 years, 
became permanently  incapable of self-support; or who, 
after reaching the age of 18 years and until completion 
of education or training (but not after reaching the age 
of 23 years) was pursuing a course of instruction at an 
educational institution approved  by the Department of 
Veterans Affairs.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 
3.57.

The Appellant was 53 when the Veteran died, clearly over the 
age of 18 and over the age of 23, if she had been pursuing an 
education. Also, there is no evidence that the Appellant 
became permanently incapable of self-support before she 
reached the age of 18. 





As the Appellant does not meet the statutory and regulatory 
definition of "child" for the purpose of VA death benefits, 
as a matter of law she is not legally entitled to death 
benefits administered by VA.



ORDER

The Appellant is not eligible for death benefits administered 
by the Department of Veterans Affairs, and the appeal is 
denied. 


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


